On May 11, 2010, movant, Ohio State Bar Association, filed a motion for an order to show cause why respondent should not be found in contempt for failure to comply with the subpoena duces tecum issued by the Board on the Unauthorized Practice of Law. This court ordered respondent, Andrea L. West, to appear before the court on August 10, 2010. Respondent did not appear as ordered. Upon consideration thereof,
It is ordered by this court that respondent is found in contempt. It is further ordered that respondent must comply with the board’s subpoena duces tecum on or before September 7, 2010. It is further ordered that if respondent does not comply with the board’s subpoena duces tecum, this court will issue a warrant for respondent’s arrest and, upon her arrest, she will be incarcerated for a period of five days.
Brown, C.J., would impose a $1,000 civil penalty but not the period of incarceration.